Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered July 16, 1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant has served his sentence and his assigned counsel has been unable to locate or communicate with him. In light of the defendant’s apparent lack of interest in his appeal, we dismiss the appeal as abandoned (see, People v Perry, 181 AD2d 923; People v Cullum, 170 AD2d 524). Mangano, P. J., Balletta, Eiber, Pizzuto and Santucci, JJ., concur.